784 N.W.2d 217 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ricardo TOLSON, Defendant-Appellant.
Docket No. 140868. COA No. 294935.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the application for leave to appeal the February 12, 2010 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of *218 establishing entitlement to relief under MCR 6.508(D).
HATHAWAY, J., not participating. Justice HATHAWAY recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).